Citation Nr: 0609905	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-06 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for neurological 
disability, to include peripheral neuropathy (PN).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
for PTSD is established.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1980 to May 1989.

The RO denied service connection for PTSD by rating action of 
August 1998; the veteran was notified of the denial by letter 
the same month, but he did not initiate an appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2001 rating action that denied service 
connection for PN and for PTSD.  The veteran filed a Notice 
of Disagreement in February 2002, and the RO issued a 
Statement of the Case (SOC) in May 2002.  The veteran filed a 
Substantive Appeal in June 2002.

In December 2003, the Board remanded these matters  to the RO 
for further development of the evidence and for due process 
development, to include adjudication of the matter of whether 
new and material evidence had been received to reopen the 
claim for service connection for PTSD on the basis of the 
finality of the August 1998 rating action.  After completing 
the requested action, the RO issued a Supplemental SOC (SSOC) 
in August 2005, finding that new and material evidence had 
been received to reopen the claim for service connection, but 
denying the claim for service connection on the basis of a de 
novo consideration of the entire evidence of record.  

Regardless of the RO's action with respect to the claim for 
service connection for PTSD, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim.  That issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown,         83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence has been received to reopen 
the prior 1998 denial of the claim, the Board has 
characterized that claim as on the title page of this 
decision.

In January 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

Consistent with the veteran and his representative's 
assertions during the hearing, and in light of what the RO 
has actually considered, the Board has expanded the claim for 
disability characterized as PN as reflected on the title 
page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Neurological impairment was first manifested several  
years post service, and there is no medical evidence or 
opinion establishing a nexus between any current neurological 
disability and the veteran's military service.  

3.  The RO denied service connection for PTSD by rating 
action of August 1998; the veteran was notified of the denial 
by letter the same month, but he did not initiate an appeal.

4.  Evidence associated with the claims file since the August 
1998 rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.

5.  As the veteran's PTSD has only been associated with a 
house fire, the collectively medical evidence indicates that 
the veteran does not have PTSD that is related to his 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological 
disability, to include PN, are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The August 1998 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).

3.  As, since the August 1998 denial, new and material 
evidence to reopen the claim for service connection for PTSD 
has been received, the criteria for reopening the claim are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the August 1998 rating action, the July 1999, April, 
July, August, and October 2000, and February and April 2001 
letters, the October 2001 rating action, the April 2002 
letter, the May 2002 SOC, the August 2002, March 2003, and 
February 2004 letters, the August 2005 SSOC, and the October 
2005 letter, the RO variously notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  After each, 
they were afforded an opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the February 2001 and February 2004 RO letters, 
SOC, and SSOC variously informed the veteran of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  
Specifically, the latter 2001 and 2004 RO letters informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter February 2004 RO letter 
also requested that the veteran furnish any evidence or 
information that he had that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the October 2001 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, RO letters, SOC, and SSOC issued between 
1998 and 2005 have repeatedly explained to the veteran what 
was needed to substantiate his claims.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims on the merits in August 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

More recently,. on March 6, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim:   veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  However, 
as the Board's decision herein denies the appellant's claim 
for service connection, no disability rating or effective 
date is being assigned; accordingly, there is  no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining extensive post-service military, private, and VA 
medical records through 2004.  In August 2002, the RO 
furnished the veteran a requested copy of his service medical 
records.  A transcript of the veteran's January 2006 Board 
hearing has been associated with the claims file and 
considered in adjudicating this appeal.  In March 2006, the 
veteran's representative submitted directly to the Board a 
statement from a service comrade of the veteran in support of 
his claim, accompanied by a waiver of the right to have this 
evidence initially considered by the RO.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing evidence in addition to that noted above, 
pertinent to the claims on appeal, has not been obtained.  In 
August 2000, the veteran notified the RO that he had 
furnished all available information and evidence that he had 
that pertained to his claims.  In April 2001, the veteran 
notified the RO that he had no additional evidence to submit 
in connection with his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



A.  Service Connection for Neurological Disability, to 
include PN

In addition to the basic service connection principles noted 
above, where a veteran served continuously for 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the appellant asserts entitlement to service 
connection for neurological disability, to include PN, which 
had its onset in service; he offered testimony to that effect 
during the January 2006 Board hearing.

The service medical records are completely negative for 
findings or diagnoses of any neurological disability, to 
include PN.  1990 post-service military medical records 
developed in connection with the veteran's Reserve service 
are similarly negative for any PN.  On August 1990 
examination, the extremities and neurological examination 
were grossly within normal limits.  

The first post-service evidence even suggestive of possible 
neurological impairment was on January and March 1993 Kaiser 
Permanente evaluations, over 3 years post service, at which 
time the veteran complained of pain from the soles of the 
feet up to the calves.  On April 1993 podiatric evaluation, 
the veteran gave a history of the onset of bilateral burning 
of the feet in 1982 which then lasted 2.5 years, and 
thereafter became dormant until 1989, when it started again.  
The burning sensation lasted approximately 4 hours and 
resolved spontaneously.  After examination, the assessment 
was burning feet syndrome of questionable etiology.  After 
evaluation in March 1994, the impression was burning feet, 
question of neuropathy.  On June 1994 neurological 
examination, the veteran gave a history of the onset of 
burning on the soles of the feet since military service in 
1981.  Current examination showed distal hypesthesia to 
pinprick in both lower extremities compatible with a 
stocking-type of neuropathic loss.  The physician felt that 
the veteran seemed to have PN.  After June 2001 VA podiatric 
evaluation for complaints of bilateral foot pain, the 
assessment was PN.  

On October 2002 VA neurological evaluation, the veteran gave 
a history of the onset of burning foot pain in service in 
1981.  Current neurological examination was non-focal, and 
there was no evidence of a sensory deficit.  The impression 
was disturbance of skin sensation of unknown etiology, rule 
out PN.

On November 2003 VA neuromuscular clinical evaluation, 
electromyographic (EMG)/nerve conduction velocity testing was 
noted to have been normal, with no evidence of a large fiber 
neuropathy.  The assessment was chronic lower leg and foot 
pain of questionable etiology; a small fiber neuropathy could 
not be ruled out.  After evaluation in November 2004, the 
assessment was normal EMG testing with no significant 
findings on neurological examination.   

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the claim must be denied 
in the absence of competent evidence of medical nexus between 
any current neurological disability, to include PN, and the 
veteran's military service.  Significantly, there is no 
competent medical evidence or opinion to support the claim 
for service connection, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence or opinion.

While the VA and Kaiser Permanente medical records contain 
the veteran's post-service history of first having had lower 
extremity pain during military service, that history alone is 
not a reliable indicator of the in-service onset of any 
neurological disability As indicated above, such history is 
not supported objectively, as there are no service medical 
records to show the presence of such disability in service.  
Rather, the Board finds that the veteran's own reported 
history of the in-service onset of any disability, as 
reflected in records of his VA medical treatment, does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

In addition to the medical evidence, the Board has considered 
the appellant's assertions and testimony in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether there is a medical 
relationship between any current PN and his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the veteran's own assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for neurological disability, to include 
PN, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2005). 

By rating action of August 1998, the RO denied service 
connection for PTSD on the grounds that persuasive medical 
evidence did not show that the veteran met the diagnostic 
criteria for PTSD.  The evidence considered at that time 
included the service medical records.  The veteran was 
notified of that determination by letter the same month, but 
he did not appeal.  

Because the veteran did not initiate an appeal of the August 
1998 denial within       one  year of the notification of 
that rating action, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.     38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

With respect to claims filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  (See 38 C.F.R. § 3.156(a), as 
in effect on and after August 29, 2001.)  Given the March 
2000 date of the claim culminating in the instant appeal, the 
Board shall apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was 
then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the August 1998 
rating action which denied service connection.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
August 1998 rating action includes reports of a  December 
1997 psychological evaluation containing a diagnosis of PTSD, 
and a March 2002 VA evaluation reflecting  a diagnosis of a 
bipolar affective disorder with probable underlying PTSD, the 
transcript of the veteran's January 2006 Board hearing 
testimony, and a March 2006 statement from a former service 
comrade.

The Board finds that, particularly, the  medical evidence is  
"new," in the sense that it was not previously before 
agency decisionmakers, and is not cumulative or duplicative 
of evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening 
the claim, as it reflects current assessments of PTSD.  Under 
the criteria in effect prior to August 29, 2001, to reopen a 
claim for service connection, evidence need only, at a 
minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  The Board thus finds that this new 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for PTSD.  As new and material evidence has been received, 
the Board finds that the criteria for reopening the claim for 
service connection for PTSD are met.  

However, after a de novo review of the entire evidence of 
record, the Board finds that service connection for PTSD may 
not be granted, inasmuch as the collective medical record 
does not support a diagnosis of service-related PTSD.

The service medical records are completely negative for 
findings or diagnoses of PTSD. In a March 1990 report of 
medical history for Reserve service purposes soon after 
separation from service, the veteran denied a history of 
depression, excessive worry, loss of memory, and nervous 
trouble of any sort, and his mental health was found to be 
grossly within normal limits on August 1990 examination.

After psychological testing and evaluation in March 1995, D. 
Novak, Ph.D., stated, in April 1995, that the veteran's 
aggressiveness was likely to be expressed in 
argumentativeness and in passive-aggressive, obstructionist 
behavior.  

In May and October 1995, the veteran was seen at a military 
medical facility with complaints of stress related to his job 
and management.

In March 1996, C. Godwin, M.D., stated that the veteran was 
under his care for job-related stress and related problems.  
Significantly, there was no other psychiatric history.  The 
impression was adjustment disorder.

After October 1996 examination, C. Caruthers, M.D., noted the 
veteran's work-related problems and his hyperactive 
personality, and found that he exhibited characteristics of 
adult hyperactivity disorder, which could account for his 
behavior and miscommunication with supervisors.

On October 1996 psychiatric examination, M. Smith, M.D., 
noted the veteran's behavioral problems at work.  After 
mental status examination, the diagnosis was cyclothymia, 
rule out bipolar affective disorder.  

On December 1997 psychological evaluation, J. Everhart, 
Ph.D., noted that the veteran had been fired from his job 
after 7 years as a mechanic due to work-related problems.  He 
complained of sleep problems, awakening after believing he 
was once again in a house fire which he experienced in 
October 1997, and in which he suffered burns and was trapped 
until he escaped by jumping through the flames.  He related 
feelings of helplessness and despair when he had 
recollections of the fire, as well as hypervigilance and 
periods of intense anger and irritability.  He stated that he 
could not sleep most nights because images of the fire kept 
returning repeatedly.  Dr. Everhart opined that the veteran, 
from his description of his symptoms, was suffering from PTSD 
from his close call in the fire, and that he had persistent 
intrusive recollections of being trapped in his garage when a 
gasoline engine explosion destroyed his home.

On March 2002 VA outpatient psychiatric examination, the 
veteran complained of interrupted sleep with anxiety 
symptoms, intrusive images and recollections, racing 
thoughts, agitation, anger, hyperactivity, and violent urges.  
Precipitating factors were noted to be a recent move and the 
death of his dog.  After examination, the diagnosis was 
bipolar affective disorder with probable underlying PTSD, 
rule out grief reaction related to his deceased father.

In March 2006, a service comrade stated that he observed the 
veteran's depression and resentment in service associated 
with being assigned military police duties.  
 
On the aforementioned record, the Board must conclude that 
the veteran does not have a diagnosis of PTSD related to 
military service upon which to currently predicate a grant of 
service connection.  

The Board is cognizant of the various psychiatric diagnoses 
of record-to  include bipolar affective disorder.  While the 
veteran's record also includes references to PTSD, examiners 
have commented that such PTSD is related to a post-service 
house fire.  As indicated above, service connection for PTSD 
requires a current medical diagnosis of PTSD rendered in 
accordance with 38 C.F.R. § 4.125, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; this criteria clearly underscores the requirement 
that PTSD for which service connection is sought must be 
service-related .  However, as in this case, there are 
assessments of fire-related PTSD, but no diagnosis of 
assessment of any PTSD related to the veteran's military 
service-and neither the veteran nor his representative have 
presented or alluded to the existence of any such diagnosis 
or assessment-the criteria of 38 C.F.R. § 3.304(f), 
pertinent to the question of diagnosis, are not met.  As 
such, the remaining criterion for establishing service 
connection for PTSD-whether there is credible evidence that 
an in-service stressor occurred (to which the "buddy 
statement" submitted on the veteran's behalf relates)-need 
not be addressed. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and hearing testimony 
in connection with the claim on appeal.  However, as 
indicated above, as a layman without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (persuasive) opinion on a medical 
matter-such as whether he currently meets the criteria for a 
diagnosis of service-related  PTSD.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.

Under these circumstances, the claim for service connection 
for PTSD must be denied.   In reaching this conclusion,  the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for neurological disability, to include 
PN, is denied.

The petition to reopen the claim for service connection for 
PTSD is granted, but the underlying claim for service 
connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


